NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10108

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00285-LJO

 v.
                                                MEMORANDUM*
RICH XIONGPAO, a.k.a. Thai Xiong,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Rich Xiongpao appeals from the district court’s judgment and challenges the

60-month mandatory minimum sentence imposed following his jury-trial

conviction for manufacturing 100 or more marijuana plants, in violation of 21

U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291. Reviewing for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
clear error, United States v. Ferryman, 444 F.3d 1183, 1185 (9th Cir. 2006), we

affirm.

      Xiongpao contends that the district court clearly erred in determining that he

possessed a firearm in connection with the offense such that he was ineligible for

safety valve relief under 18 U.S.C. § 3553(f) and subject to a two-level

enhancement under U.S.S.G. § 2D1.1(b)(1). It is undisputed that Xiongpao lived

at a particular campsite for the sole purpose of tending to the marijuana grow site

at issue and possessed a loaded shotgun, which was provided by the drug

organization, at that campsite. Despite Xiongpao’s assertion that he only intended

to use the shotgun to protect against animals and not other intruders, the district

court reasonably concluded that Xiongpao did not meet his burden of showing that

the shotgun was unconnected to the offense. See, e.g., United States v. Fernandez,

526 F.3d 1247, 1252 (9th Cir. 2008) (affirming denial of safety valve relief where

district court explained that, even if weapons found in defendant’s home were

intended to protect his family, defendant’s concern for his family’s safety

“stemmed from the dangers created by his involvement in a drug conspiracy”).

      AFFIRMED.




                                          2                                     17-10108